Citation Nr: 0332463	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  93-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as secondary to the service-connected 
thrombophlebitis.  

2.  Entitlement to service connection for the residuals of a 
stroke, claimed as secondary to the service-connected 
thrombophlebitis.  

3.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to the service-connected 
thrombophlebitis.  

4.  Entitlement to service connection for a groin disorder, 
claimed as secondary to the service-connected 
thrombophlebitis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1991 decision by the VA RO in New 
York, New York.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in June 1992.  

In December 1993 and February 1996, the veteran testified at 
hearings in Washington, D.C. before different Members of the 
Board (now referred to as Veterans Law Judges).  

The Board remanded the case in April 1996 and May 2001 for 
additional development of the record.  

Finally, it is pointed out that by a separate July 1999 
rating action, the RO assigned a total rating based on 
individual unemployability due to service-connected 
disability, effective on June 10, 1992.  



REMAND

The veteran and his representative contend, in substance, 
that the veteran suffers from a heart disorder, the residuals 
of a stroke, a seizure disorder, and a groin disorder, and 
that each disability is secondary to his service-connected 
thrombophlebitis.

Initially, and as noted in the May 2001 Board remand, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) and 
the regulations implementing it are applicable to the 
veteran's claims.  

This law, enacted during the course of this appeal, 
essentially eliminated the well-grounded requirement (i.e. 
that a claimant was required to submit a well-grounded claim) 
and modified VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§ § 3.159(a)-(c) (2003).  

VA in this regard is required to notify the claimant and the 
claimant's representative, if any, of the evidence necessary 
to complete the application for the benefit sought, as well 
as of its efforts to procure relevant evidence.  As well, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002).  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106.  

A claim may be decided without providing additional 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See 38 U.S.C.A. § 5103A (West 2002).  

Regarding the issues of entitlement to service connection for 
heart disorder, the residuals of a stroke, a seizure 
disorder, and a groin disorder, the record reflects that in 
January 2003, the RO in Cleveland, Ohio (where the claims 
folder was temporarily transferred) sent the veteran a letter 
that was intended to comply with the notification 
requirements of the VCAA.  

However, this notification is defective because the veteran 
was not clearly informed of the time limit for submitting 
information or evidence under 38 U.S.C.A. § 5103(b).  

Specifically, the RO informed the veteran that it would 
decide his claims on the evidence of record if he did not 
respond within 30 days but also essentially informed him that 
he would be afforded a period of one year in which to submit 
the requested evidence and information.  

[Parenthetically, the Board points out that a letter 
previously sent to the veteran, dated in May 2001, was 
similar although it allowed for 60 days to submit the 
requested evidence (in addition to including the one-year 
language noted above).]  

In any event, the Board is of the opinion that at this point 
further development of these claims is required prior to 
appellate adjudication, to specifically include the 
accomplishment of a VA examination.   

In view of the above, these claims are REMANDED to the RO for 
the following action:

1.  With regard to all the issues on 
appeal, the RO should take appropriate 
steps to send the veteran and his 
representative a letter providing the 
notice required under 38 U.S.C.A. § 5103.  
The RO should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the nature and likely etiology 
of any currently diagnosed heart 
disorder, residuals of a stroke, seizure 
disorder, and/or groin disorder; the 
veteran's claims folder should be 
provided for review by the examiner.  

All findings should be documented in 
detail, and the examiner should render an 
opinion as to whether it is as least as 
likely as not that any currently 
diagnosed heart disorder, residuals of a 
stroke, seizure disorder, and/or groin 
disorder is related to the veteran's 
service connected thrombophlebitis.  All 
evidence of record should be reviewed by 
the examiner and detailed rationale 
should be provided.  

3.  The RO should then undertake any 
other indicated development. 

4.   Then, after providing the veteran 
and his representative with the 
appropriate time to submit additional 
evidence - see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003)) - the RO 
should review all of the evidence of 
record, including any new evidence, and 
readjudicate the above listed claims on 
appeal.  If the benefits sought on appeal 
are not granted an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and his 
representative.  They should also be 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



